Calhoon, J.,
delivered the opinion of the court.
The affidavit is not vitiated by charging that different articles stolen were the property of different persons, specifying the articles and owners. The only result would be, on the trial in this case, to compel the state to show a single asportation. However, it is plain that the article charged to be the property of Carrie Ryan was not hers. It was only promised to be given her, and never delivered. She could not have maintained replevin for it against Mrs. Howard. It is also plain that the evidence of ownership of any of the property by Mrs. Howard is mere hearsay, and cannot sustain' conviction.

Reversed and remanded.